Order entered August 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00242-CR

                         SERGIO MANUEL NAVA, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR12-1388

                                           ORDER
       The Court REINSTATES the appeal.
       On July 22, 2014, we abated the appeal to allow the trial court to prepare written findings
of fact and conclusions of law. We have now received a loose copy of the findings of fact and
conclusions of law as well as “Defendant’s Proposed Findings of Fact.”
       Accordingly, we ORDER the Rockwall County Clerk to file, within FIFTEEN DAYS
of the date of this order, a supplemental record containing the trial court’s signed Findings of
Fact and Conclusions of Law and Defendant’s Proposed Findings of Fact.
       Appellant’s brief is due within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Rockwall County Clerk and to counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE